Citation Nr: 1143880	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  94-44 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for photophobia and corneal scar, as residuals of a right eye injury, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1983 to July 1992, and had 3 years of additional unspecified active service.  

In March 1994, the Board of Veterans' Appeals (Board) granted service connection for residuals of a right eye injury.  The RO subsequently assigned a noncompensable evaluation in April 1994, and the Veteran disagreed with the rating assigned giving rise to the current appeal.  

In June 1996, the Board denied the claim for a compensable evaluation and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a January 1998 memorandum decision, the Court vacated the January 1998 Board decision, and remanded the appeal to the Board for further action.  The Board remanded the appeal to the RO for additional development in July 1998.  By rating action in March 1999, the RO assigned a 10 percent evaluation; effective from the day following the Veteran's discharge from service.  38 C.F.R. § 3.400(b)(2).  The Board remanded the appeal for additional development in February 2001.  

In October 2002, the Board denied an evaluation in excess of 10 percent for the right eye disability, and the Veteran appealed the decision to the Court.  In a December 2003 memorandum decision, the Court vacated the October 2002 Board decision, and remanded the appeal to the Board for further action.  The Board remanded the appeal to the RO/AMC for additional development in November 2008.  

In July 2010, the Board again denied an evaluation in excess of 10 percent for the right eye disability, and the Veteran appealed the decision to the Court.  Pursuant to a May 2009 joint motion, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR.  In the JMR, it was argued that not all of the Veteran's VA treatment records had been obtained and associated with the claims file when the Board adjudicated his claim in July 2010, and that the missing treatment records may provide a basis for a higher evaluation.  It was also argued that the May 2009 VA examination report did not include sufficient information or findings to determine whether there was evidence of "active pathology" associated with the eye disability which, if present, would provide a basis for the assignment of a rating in excess of 10 percent.  Therefore, the parties agreed that additional development was necessary and that the decision should be vacated and remanded to obtain all of the Veteran's treatment records and for a comprehensive VA examination.  

Concerning the missing VA treatment records identified in the JMR pertaining to scheduled appointments in January 2005, April 2006, and May 2009, the Board notes that a print-out of VA appointments in the claims file indicated that an intake report was generated on January 18, 2005, and that an eye clinic appointment scheduled on April 5, 2006 was cancelled by the clinic.  The report also indicated that the Veteran was scheduled for a C&P examination on May 4, 2009, but that he called and requested to reschedule the appointment for May 2, 2009.  The print-out listed the May 4, appointment as cancelled by the Veteran; the rescheduled May 2, VA C&P examination report is included in the claims file.  Although not mentioned in the JMR, the print-out also indicated that no action was taken on a C&P examination scheduled for October 8, 1998.  However, the record shows that Veteran was examined by VA on that date, and the examination report is included in the claims file.  Thus, the only identified outstanding VA treatment record not associated with the claims file is the January 18, 2005 VA intake report.  In any event, the Veteran has indicated in the record that he has been seen by VA for his right eye disability on numerous occasions.  Therefore, on remand, appropriate action should be undertaken to obtain all of his VA treatment records since his discharge from service.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  Appropriate steps should be taken to obtain of all VA treatment records pertaining to the Veteran's right eye disability since his discharge from service.  Of particular interest is the January 18, 2005 intake report from VAMC Nashville.  If any records cannot be obtained, the Veteran and his representative should be notified and a memorandum explaining the reasons the records are unavailable should be inserted in the file.  

After obtaining appropriate consent, the AMC should also attempt to obtain all of the Veteran's employment health records and associate them with the claims file.  

2.  Thereafter, the Veteran should be afforded a VA ophthalmological examination to determine the extent and current severity of all residuals associated with his right eye disability.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should identify all residuals of the right eye disability and state, unequivocally, whether there is evidence of active pathology associated with the service-connected eye disability.  

It would be helpful if the examiner provided a narrative explanation of all clinical and diagnostic findings in layman's terms, and without acronyms for the benefit of the adjudicator, who is not trained in the field of ophthalmology.  If the examiner is unable to answer the above inquiry, this should be so indicated and an explanation included.  A complete rationale must be provided for all conclusions reached and opinions expressed.  

3.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should ensure that the VA examiner provided a detailed description of all residuals of the right eye disability, including whether there is evidence of active pathology.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

